Exhibit 10.3

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is entered into as of
this 28th day of April, 2016 (the “Execution Date”), by and between 34175
ARDENWOOD VENTURE, LLC, a Delaware limited liability company (“Landlord”), and
ARDELYX, INC., a Delaware corporation (“Tenant,” formerly known as Nteryx,
Inc.).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
August 8, 2008, as amended by that certain First Amendment to Lease dated as of
December 20, 2012 and that certain Second Amendment to Lease dated as of
September 5, 2014 (collectively, and as the same may have been further amended,
amended and restated, supplemented or modified from time to time, the “Existing
Lease”), whereby Tenant leases certain premises (the “Existing Premises”) from
Landlord at 34175 Ardenwood Boulevard in Fremont, California (the “Building”);

B. WHEREAS, Landlord and Tenant desire to expand the Existing Premises and to
extend the Term of the Lease; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Third Amendment, capitalized terms shall
have the meanings ascribed to them in the Existing Lease unless otherwise
defined herein. The Existing Lease, as amended by this Third Amendment, is
referred to collectively herein as the “Lease.” From and after the date hereof,
the term “Lease,” as used in the Existing Lease, shall mean the Existing Lease,
as amended by this Third Amendment. In addition to the Existing Premises, the
“Premises,” as used in the Lease, shall include (a) the Third Amendment
Additional Premises from and after the Third Amendment Additional Commencement
Date, (b) the Additional First Floor Premises from and after the Additional
First Floor Commencement Date, and (c) the Additional Second Floor Premises from
and after the Additional Second Floor Commencement Date.

2. Condition Precedent. The rights and obligations of Tenant (or the
modifications thereof) and the obligations of Landlord (or the modifications
thereof) set forth in Articles 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 and 15 and
the Third Amendment Work Letter (as defined below) (collectively, the
“Contingent Provisions”) are expressly conditioned and contingent upon (and will
not become effective unless and until) the occurrence of the Third Amendment
Additional Commencement Date. In the event the Lease with respect to the
Contingent Provisions only terminates pursuant to and in accordance with Article
3, then the Contingent Provisions shall automatically become null and void and
of no further force or effect.

BioMed Realty form dated 3/27/15



--------------------------------------------------------------------------------

3. Termination Right on Contingent Provisions for Failure to Deliver Third
Amendment Additional Premises. Notwithstanding anything to the contrary in the
second (2nd ) sentence of Section 5.1, in the event Landlord has not tendered
possession of the Third Amendment Additional Premises (as defined below) on or
before August 1, 2016 (such date, as shall be extended on a day-for-day basis as
a result of any Force Majeure and/or any delay caused by any action or inaction
of Tenant, the “Outside Date”) then, as Tenant’s sole and exclusive remedy,
Tenant may notify Landlord of its intent to terminate the Lease with respect to
the Contingent Provisions only by providing written notice thereof (the
“Termination Notice”) to Landlord no later than five (5) days after the Outside
Date, in which case, upon Landlord’s receipt of the Termination Notice within
such time period (and provided Landlord does not actually tender possession of
the Third Amendment Additional Premises to Tenant prior to the Termination Date
within Landlord’s cure period as described below), the Lease with respect to the
Contingent Provisions only shall automatically terminate and be of no further
force or effect as of the date (as the same shall be extended on a day-for-day
basis as a result of Force Majeure and/or any delay caused by any action or
inaction of Tenant, the “Termination Date”) that is thirty (30) days after the
Outside Date (provided that, if Landlord actually tenders possession of the
Third Amendment Additional Premises to Tenant prior to the Termination Date,
then the Termination Notice shall be null and void and the Lease with respect to
the Contingent Provisions shall not terminate and shall thereafter be in full
force and effect). If the Lease with respect to the Contingent Provisions only
terminates pursuant to this Section, Landlord and Tenant shall be relieved of
their respective obligations under the Lease with respect to the Contingent
Provisions only, except with respect to those obligations set forth in the Lease
that expressly survive the expiration or earlier termination thereof (for
purposes of clarity, the Lease with respect to the Existing Premises is not
subject to the termination right set forth in this Section and, notwithstanding
any termination of the Lease with respect to the Contingent Provisions only in
accordance with this Section, the Lease with respect to the Existing Premises
shall continue in full force and effect). Time is of the essence with respect to
the time periods set forth in this Section. If Tenant does not provide the
Termination Notice to Landlord within the five (5) day period required by this
Section, then Tenant shall be deemed to have waived such termination right.

4. Extension Term. Effective as of the Third Amendment Additional Commencement
Date, the Term of the Existing Lease is hereby extended for twenty-four
(24) months and, therefore, the Term Expiration Date is hereby amended to mean
September 10, 2021. The period commencing on September 11, 2019 and ending on
the new Term Expiration Date shall be referred to herein as the “Third Amendment
Extension Term.” Tenant acknowledges that (a) it is in possession of and is
fully familiar with the condition of the Existing Premises and, notwithstanding
anything contained in the Lease to the contrary, agrees to take the same in its
condition “as is” as of the first day of the Third Amendment Extension Term, and
(b) Landlord shall have no obligation to alter, repair or otherwise prepare the
Existing Premises for Tenant’s continued occupancy for the Third Amendment
Extension Term or to pay for any improvements to the Existing Premises.

 

2



--------------------------------------------------------------------------------

5. Third Amendment Additional Premises. Commencing as of the Third Amendment
Additional Commencement Date (as defined below), Landlord hereby leases to
Tenant, and Tenant hereby leases from Landlord, that certain space consisting of
approximately sixteen thousand four hundred ninety-three (16,493) square feet of
Rentable Area located on the first (1st) floor of the Building (as more
particularly described on Exhibit A attached hereto, the “Third Amendment
Additional Premises”). Tenant acknowledges that the Third Amendment Additional
Premises is currently (as of the Execution Date) leased to another tenant (the
“Prior Tenant”) and such lease (the “Prior Tenant Lease”) is currently (as of
the Execution Date) scheduled to expire on April 30, 2016. To Landlord’s actual
knowledge (without any duty of investigation), the Prior Tenant did not provide
written notice to Landlord electing to exercise Prior Tenant’s option under the
Prior Tenant Lease to extend the term of the Prior Tenant Lease with respect to
the Third Amendment Additional Premises beyond April 30, 2016 in the time period
required under the Prior Tenant Lease. Landlord shall have no obligation to
tender possession of the Third Amendment Additional Premises to Tenant prior to
(a) the expiration or termination of the Prior Tenant Lease and (b) Prior to
Tenant’s surrender of the Third Amendment Additional Premises in accordance with
the terms of the Prior Tenant Lease. From and after the Third Amendment
Additional Commencement Date, the Rentable Area of the entire Premises (i.e.,
the Existing Premises plus the Third Amendment Additional Premises) will equal
fifty-six thousand two hundred seventy-four (56,274) square feet.

5.1. Third Additional Commencement Date. Tenant shall lease the Third Amendment
Additional Premises effective as of the date (the “Third Amendment Additional
Commencement Date”) that Landlord tenders possession of the Third Amendment
Additional Premises to Tenant. Landlord will use commercially reasonable efforts
to tender possession of the Third Amendment Additional Premises by May 1, 2016
(the “Estimated Third Amendment Additional Commencement Date”); provided,
however, that Tenant agrees that in the event Landlord does not tender
possession of the Third Amendment Additional Premises on or before the Estimated
Third Amendment Additional Commencement Date for any reason (including any
holdover by the Prior Tenant of the Third Amendment Additional Premises or any
failure of the Prior Tenant to surrender the Third Amendment Additional Premises
in the condition required by the Prior Tenant’s lease with Landlord), then
(y) this Third Amendment shall not be void or voidable and (z) Landlord shall
not be liable to Tenant for any loss or damage resulting therefrom. If
possession is delayed by action of Tenant, then the Third Amendment Additional
Commencement Date shall be the date that the Third Amendment Additional
Commencement Date would have occurred but for such delay. Tenant shall execute
and deliver to Landlord written acknowledgment of the actual Third Amendment
Additional Commencement Date within ten (10) business days after Tenant takes
occupancy of the Third Amendment Additional Premises, in the form attached as
Exhibit E hereto (the “Acknowledgement”). Failure to execute and deliver the
Acknowledgment, however, shall not affect the Third Amendment Additional
Commencement Date or Landlord’s or Tenant’s liability hereunder. Failure by
Tenant to obtain validation by any medical review board or similar governmental
licensing required for the Permitted Use shall not extend the Third Amendment
Additional Commencement Date. Effective as of the Third Amendment Additional
Commencement Date, all references to the “Premises” shall mean and refer to the
Existing Premises as expanded by the Third Amendment Additional Premises.

 

3



--------------------------------------------------------------------------------

5.2. Third Amendment Additional Premises Term. The Term with respect to the
Third Amendment Additional Premises shall commence on the Third Amendment
Additional Commencement Date and shall thereafter be coterminous with the Term
for the Existing Premises, such that the Term with respect to the Third
Amendment Additional Premises and the Existing Premises shall expire on the new
Term Expiration Date (as modified in Section 4 above).

5.3. Condition of Third Amendment Additional Premises. Tenant acknowledges that
(a) it is fully familiar with the condition of the Third Amendment Additional
Premises and, notwithstanding anything contained in the Lease to the contrary,
agrees to take the same in its condition “as is” as of the Third Amendment
Additional Commencement Date, (b) neither Landlord nor any agent of Landlord has
made (and neither Landlord nor any agent of Landlord hereby makes) any
representation or warranty of any kind whatsoever, express or implied, regarding
the Third Amendment Additional Premises, including (without limitation) any
representation or warranty with respect to the condition of the Third Amendment
Additional Premises or with respect to the suitability of the Third Amendment
Additional Premises for the conduct of Tenant’s business and (c) Landlord shall
have no obligation to alter, repair or otherwise prepare the Third Amendment
Additional Premises for Tenant’s occupancy of the Third Amendment Additional
Premises or to pay for any improvements to the Third Amendment Additional
Premises, other than the Initial Third Amendment TI Allowance (as defined
below). The Third Amendment Additional Premises have not undergone inspection by
a Certified Access Specialist (as defined in California Civil Code
Section 55.52). Tenant’s taking possession of the Third Amendment Additional
Premises shall, except as otherwise agreed to in writing by Landlord and Tenant,
conclusively establish that the Third Amendment Additional Premises were at such
time in good, sanitary and satisfactory condition and repair.

6. Additional First Floor Premises. Commencing as of the Additional First Floor
Commencement Date (as defined below), Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, that certain space consisting of
approximately five thousand five hundred ten (5,510) square feet of Rentable
Area located on the first (1st) floor of the Building (as more particularly
described on Exhibit B attached hereto, the “Additional First Floor Premises”).
Tenant acknowledges that a portion of the Additional First Floor Premises (such
portion, the “First Floor FP Premises”) is currently (as of the Execution Date)
leased to another tenant (“FP”), and such lease (the “FP Lease”), with respect
to the First Floor FP Premises only, is currently (as of the Execution Date)
scheduled to terminate on the later of (a) May 31, 2016 and (b) the date that is
ten (10) days after the day that Landlord delivers written notice to FP that the
Third Amendment Additional Commencement Date has occurred. Landlord shall have
no obligation to tender possession of the Additional First Floor Premises to
Tenant prior to (x) the expiration or termination of the FP Lease (with respect
to the First Floor FP Premises only), (y) FP’s surrender of the First Floor FP
Premises in accordance with the terms of the FP Lease and (z) the actual Third
Amendment Additional Commencement Date. From and after the Additional First
Floor Commencement Date, the Rentable Area of the entire Premises (i.e., the
Existing Premises plus the Third Amendment Additional Premises plus the
Additional First Floor Premises) will equal sixty-one thousand seven hundred
eighty-four (61,784) square feet.

 

4



--------------------------------------------------------------------------------

6.1. Additional First Floor Commencement Date. Tenant shall lease the Additional
First Floor Premises effective as of the date (the “Additional First Floor
Commencement Date”) that Landlord tenders possession of the Additional First
Floor Premises to Tenant; provided that, Landlord shall have no obligation to
and shall not be permitted to tender possession of the Additional First Floor
Premises to Tenant prior to the actual Third Amendment Additional Commencement
Date. Subject to the immediately preceding sentence and the penultimate sentence
of Section 6, Landlord will use commercially reasonable efforts to tender
possession of the Additional First Floor Premises by the date (the “Estimated
Additional First Floor Commencement Date”) that is the later of (a) June 1, 2016
and (b) fifteen (15) days after the date that the FP Lease with respect to the
First Floor FP Premises terminates; provided, however, that Tenant agrees that
in the event Landlord does not tender possession of the Additional First Floor
Premises on or before the Estimated Additional First Floor Commencement Date for
any reason (including any holdover by FP of the First Floor FP Premises or any
failure of FP to surrender the First Floor FP Premises in the condition required
by the FP Lease), then (y) this Third Amendment shall not be void or voidable
and (z) Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom. If possession is delayed by action of Tenant, then the Additional
First Floor Commencement Date shall be the date that the Additional First Floor
Commencement Date would have occurred but for such delay. Tenant shall execute
and deliver to Landlord written acknowledgment of the actual Additional First
Floor Commencement Date within ten (10) business days after Tenant takes
occupancy of the Additional First Floor Premises, in the form attached as
Exhibit E hereto (the “Acknowledgement”). Failure to execute and deliver the
Acknowledgment, however, shall not affect the Additional First Floor
Commencement Date or Landlord’s or Tenant’s liability hereunder. Failure by
Tenant to obtain validation by any medical review board or similar governmental
licensing required for the Permitted Use shall not extend the Additional First
Floor Commencement Date. Effective as of the Additional First Floor Commencement
Date, all references to the “Premises” shall mean and refer to the Existing
Premises, as expanded by the Third Amendment Additional Premises and as further
expanded by the Additional First Floor Premises. Notwithstanding anything in
this Third Amendment to the contrary, Landlord’s obligation to timely tender
possession of the Additional First Floor Premises shall be subject to extension
on a day-for-day basis as a result of Force Majeure.

6.2. Additional First Floor Premises Term. The Term with respect to the
Additional First Floor Premises shall commence on the Additional First Floor
Commencement Date and shall thereafter be coterminous with the Term for the
Existing Premises and the Third Amendment Additional Premises, such that the
Tenn with respect to the Additional First Floor Premises, the Third Amendment
Additional Premises and the Existing Premises shall expire on the new Term
Expiration Date (as modified in Section 4 above).

6.3. Condition of Additional First Floor Premises. Tenant acknowledges that
(a) it is fully familiar with the condition of the Additional First Floor
Premises and, notwithstanding anything contained in the Lease to the contrary,
agrees to take the same in its condition “as is” as of the Additional First
Floor Commencement Date, (b) neither Landlord nor any agent of Landlord has made
(and neither Landlord nor any agent of Landlord hereby makes) any representation
or warranty of any kind whatsoever, express or implied, regarding the Additional
First Floor Premises, including (without limitation) any representation or
warranty with respect

 

5



--------------------------------------------------------------------------------

to the condition of the Additional First Floor Premises or with respect to the
suitability of the Additional First Floor Premises for the conduct of Tenant’s
business and (c) Landlord shall have no obligation to alter, repair or otherwise
prepare the Additional First Floor Premises for Tenant’s occupancy of the
Additional First Floor Premises or to pay for any improvements to the Additional
First Floor Premises, other than the Additional Third Amendment TI Allowance (as
defined below). The Additional First Floor Premises have not undergone
inspection by a Certified Access Specialist (as defined in California Civil Code
Section 55.52). Tenant’s taking possession of the Additional First Floor
Premises shall, except as otherwise agreed to in writing by Landlord and Tenant,
conclusively establish that the Additional First Floor Premises were at such
time in good, sanitary and satisfactory condition and repair.

7. Additional Second Floor Premises. Commencing as of the Additional Second
Floor Commencement Date (as defined below), Landlord hereby leases to Tenant,
and Tenant hereby leases from Landlord, that certain space consisting of
approximately ten thousand seven hundred sixteen (10,716) square feet of
Rentable Area located on the second (2nd) floor of the Building (as more
particularly described on Exhibit C attached hereto, the “Additional Second
Floor Premises”). Tenant acknowledges that the Additional Second Floor Premises
is currently (as of the Execution Date) leased to FP, and the FP Lease, with
respect to the Additional Second Floor Premises only, is currently (as of the
Execution Date) scheduled to expire on August 31, 2019. Landlord shall have no
obligation to tender possession of the Additional Second Floor Premises to
Tenant prior to (a) the expiration or termination of the FP Lease (with respect
to the Additional Second Floor Premises only) and (b) FP’s surrender of the
Additional Second Floor Premises in accordance with the terms of the FP Lease.
From and after the Additional Second Floor Commencement Date, the Rentable Area
of the entire Premises (i.e., the Existing Premises plus the Third Amendment
Additional Premises plus the Additional First Floor Premises plus the Additional
Second Floor Premises) will equal seventy-two thousand five hundred
(72,500) square feet.

7.1. Additional Second Floor Commencement Date. Tenant shall lease the
Additional Second Floor Premises effective as of the date (the “Additional
Second Floor Commencement Date”) that Landlord tenders possession of the
Additional Second Floor Premises to Tenant with no Material Failure of Delivery
Condition (as defined below). Subject to the immediately preceding sentence and
the penultimate sentence of Section 7, Landlord will use commercially reasonable
efforts to tender possession of the Additional Second Floor Premises by
September 1, 2019 (the “Estimated Additional Second Floor Commencement Date”);
provided, however, that Tenant agrees that in the event Landlord does not tender
possession of the Additional Second Floor Premises with no Material Failure of
Delivery Condition on or before the Estimated Additional Second Floor
Commencement Date for any reason (including any holdover by FP of the Additional
Second Floor Premises or any failure of FP to surrender the Additional Second
Floor Premises in the condition required by the FP Lease), then (y) this Third
Amendment shall not be void or voidable and (z) Landlord shall not be liable to
Tenant for any loss or damage resulting therefrom, but Landlord shall have the
obligations expressly set forth in Section 7.3(a) below, and Tenant shall have
the rights expressly set forth in Section 7.4 below. If possession is delayed by
action of Tenant, then the Additional Second Floor Commencement Date shall be
the date that the Additional Second Floor Commencement Date would have occurred
but for such delay. Tenant shall execute and deliver to Landlord written
acknowledgment of the actual

 

6



--------------------------------------------------------------------------------

Additional Second Floor Commencement Date within ten (10) business days after
Landlord delivers possession of the Additional Second Floor Premises with no
Material Failure of Delivery Condition, in the form attached as Exhibit E hereto
(the “Acknowledgement”). Failure to execute and deliver the Acknowledgment,
however, shall not affect the Additional Second Floor Commencement Date or
Landlord’s or Tenant’s liability hereunder. Failure by Tenant to obtain
validation by any medical review board or similar governmental licensing
required for the Permitted Use shall not extend the Additional Second Floor
Commencement Date. Effective as of the Additional Second Floor Commencement
Date, all references to the “Premises” shall mean and refer to the Existing
Premises, as expanded by the Third Amendment Additional Premises, as further
expanded by the Additional First Floor Premises and as further expanded by the
Additional Second Floor Premises. Notwithstanding anything in this Third
Amendment to the contrary, Landlord’s obligation to timely tender possession of
the Additional Second Floor Premises with no Material Failure of Delivery
Condition shall be subject to extension on a day-for-day basis as a result of
Force Majeure.

7.2. Additional Second Floor Premises Term. The Term with respect to the
Additional Second Floor Premises shall commence on the Additional Second Floor
Commencement Date and shall thereafter be coterminous with the Term for the
Existing Premises, the Third Amendment Additional Premises and the Additional
First Floor Premises, such that the Term with respect to the entire Premises
(i.e., the Additional Second Floor Premises, the Additional First Floor
Premises, the Third Amendment Additional Premises and the Existing Premises)
shall expire on the new Term Expiration Date (as modified in Section 4 above).

7.3. Condition of Additional Second Floor Premises. Tenant acknowledges that,
except to the extent set forth in Section 7.3(a) below, (a) neither Landlord nor
any agent of Landlord has made (and neither Landlord nor any agent of Landlord
hereby makes) any representation or warranty of any kind whatsoever, express or
implied, regarding the Additional Second Floor Premises, including (without
limitation) any representation or warranty with respect to the condition of the
Additional Second Floor Premises or with respect to the suitability of the
Additional Second Floor Premises for the conduct of Tenant’s business and
(b) Landlord shall have no obligation to alter, repair or otherwise prepare the
Additional Second Floor Premises for Tenant’s occupancy of the Additional Second
Floor Premises or to pay for any improvements to the Additional Second Floor
Premises. The Additional Second Floor Premises have not undergone inspection by
a Certified Access Specialist (as defined in California Civil Code
Section 55.52). Tenant’s taking possession of the Additional Second Floor
Premises shall, except as otherwise agreed to in writing by Landlord and Tenant,
conclusively establish that the Additional Second Floor Premises were at such
time in good, sanitary and satisfactory condition and repair.

(a) Landlord shall tender possession of the Additional Second Floor Premises to
Tenant broom clean, in as good a condition as on the Execution Date (subject to
ordinary wear and tear), with FP’s personal property removed and any damage
caused by such removal repaired, and with the structural and exterior portions
of the Building, including roofing and covering materials, structural slabs,
exterior walls, plumbing, fire sprinkler systems, elevators, base Building HVAC
systems (up to the first damper or isolation valve) and base Building

 

7



--------------------------------------------------------------------------------

electrical systems in good working order and condition (the “Delivery
Condition”). If the Delivery Condition is not satisfied in any material respect
on the date that Landlord tenders possession of the Additional Second Floor
Premises to Tenant, then Tenant shall promptly (but in any event within thirty
(30) days) deliver written notice of such failure to Landlord, describing the
nature of such failure in reasonable detail (a “Repair Notice”), and Landlord
shall promptly make any repairs reasonably necessary to correct such failure
detailed in the Repair Notice. If the failure to comply with the Delivery
Condition substantially interferes (or would substantially interfere) with
Tenant’s use and occupancy of a material portion of the Additional Second Floor
Premises for the Permitted Use (a “Material Failure of Delivery Condition”),
then the Additional Second Floor Commencement Date shall not be deemed to have
occurred until Landlord shall have cured such substantial interference, provided
that, in any event, Landlord shall diligently pursue such repairs reasonably
necessary to correct such failure. If the failure to comply with the Delivery
Condition does not constitute a Material Failure of Delivery Condition, then the
Additional Second Floor Commencement Date shall be deemed to have occurred on
the date that Landlord delivered possession of the Additional Second Floor
Premises to Tenant, but Landlord shall diligently pursue such repairs reasonably
necessary to correct such failure. Landlord shall not have any obligations or
liabilities in connection with the condition of the Additional Second Floor
Premises except for the express repair obligations (and only under the express
conditions) set forth in this Section 7.3(a). For the sake of clarity, in no
event shall anything in this Section 7.3(a) be construed to relieve Tenant of
any costs or obligations related to the normal operation, repairs and
maintenance of the relevant systems and equipment that serve the Additional
Second Floor Premises. Time is of the essence with respect to the delivery of
the Repair Notice and in the event Landlord does not receive a Repair Notice
from Tenant on or before the date that is thirty (30) business days after
delivery of possession of the Additional Second Floor Premises to Tenant, it
shall be conclusively established that as of the Additional Second Floor
Commencement Date, the Additional Second Floor Premises was in the Delivery
Condition.

7.4. Termination Right on Additional Second Floor Premises for Failure to
Deliver Additional Second Floor Premises. Notwithstanding anything to the
contrary in the second (2nd) sentence of Section 7.1, in the event Landlord has
not tendered possession of the Additional Second Floor Premises with no Material
Failure of Delivery Condition on or before December 1, 2019 (such date, as shall
be extended on a day-for-day basis as a result of any Force Majeure and/or any
delay caused by any action or inaction of Tenant, the “Second Outside Date”),
then, as Tenant’s sole and exclusive remedy, Tenant may notify Landlord of its
intent to terminate the Lease with respect to the Additional Second Floor
Premises only by providing written notice thereof (the “Second Termination
Notice”) to Landlord no later than five (5) days after the Second Outside Date,
in which case, upon Landlord’s receipt of the Second Termination Notice within
such time period (and provided Landlord does not actually tender possession of
the Additional Second Floor Premises to Tenant prior to the Second Termination
Date within Landlord’s cure period as described below), the Lease with respect
to the Additional Second Floor Premises only shall automatically terminate and
be of no further force or effect as of the date (as the same shall be extended
on a day-for-day basis as a result of Force Majeure and/or any delay caused by
any action or inaction of Tenant, the “Second Termination Date”) that is thirty
(30) days after the Second Outside Date (provided that, if Landlord actually
tenders possession of the Additional Second Floor Premises to Tenant with no
Material Failure of Delivery Condition prior to the Second Termination Date,
then the Second Termination Notice

 

8



--------------------------------------------------------------------------------

shall be null and void and the Lease with respect to the Additional Second Floor
Premises shall not terminate and shall thereafter be in full force and effect).
If the Lease with respect to the Additional Second Floor Premises only
terminates pursuant to this Section, Landlord and Tenant shall be relieved of
their respective obligations under the Lease with respect to the Additional
Second Floor Premises only, except with respect to those obligations set forth
in the Lease that expressly survive the expiration or earlier termination
thereof (for purposes of clarity, the Lease with respect to all other portions
of the Premises (i.e., the Existing Premises, Third Amendment Additional
Premises and Additional First Floor Premises) is not subject to the termination
right set forth in this Section and, notwithstanding any termination of the
Lease with respect to the Additional Second Floor Premises only in accordance
with this Section, the Lease with respect to all other portions of the Premises
(i.e., the Existing Premises, Third Amendment Additional Premises and Additional
First Floor Premises) shall continue in full force and effect). Time is of the
essence with respect to the time periods set forth in this Section. If Tenant
does not provide the Second Termination Notice to Landlord within the five
(5) day period required by this Section, then Tenant shall be deemed to have
waived such termination right.

8. Base Rent.

8.1. Existing Premises. In addition to Base Rent for the Third Amendment
Additional Premises, the Additional First Floor Premises and the Additional
Second Floor Premises, Tenant shall pay to Landlord Base Rent for the Existing
Premises during the Third Amendment Extension Term in the amounts set forth in
the table below.

 

Dates

   Square Feet
of Rentable
Area      Base Rent per Square
Foot of Rentable Area    Monthly
Base Rent      Annual Base
Rent  

September 11, 2019 - September 10, 2020

     39,781       $2.30 monthly    $ 91,496.30       $ 1,097,955.60   

September 11, 2020 - September 10, 2021

     39,781       $2.38 monthly    $ 94,678.78       $ 1,136,145.36   

 

9



--------------------------------------------------------------------------------

8.2. Third Amendment Additional Premises. In addition to Base Rent for the
Existing Premises, commencing as of the Third Amendment Additional Commencement
Date and continuing through the remainder of the Term, Tenant shall pay to
Landlord Base Rent for the Third Amendment Additional Premises in the amounts
set forth in the table below (and subject to increases pursuant to
Section 8.2(a) below).

 

Dates (as of the Third Amendment Additional Commencement
Date)

   Square Feet
of Rentable
Area      Base Rent per Square
Foot of Rentable Area    Monthly
Base Rent      Annual Base
Rent  

Month 1 - Month 12

     16,493       $2.10 monthly    $ 34,635.30 *     $ 415,623.60   

 

* Subject to the Third Amendment Additional Premises Base Rent Abatement (as
defined below).

(a) Base Rent Adjustments. Base Rent for the Third Amendment Additional Premises
shall be subject to an annual upward adjustment of three percent (3%) of the
then-current Base Rent for the Third Amendment Additional Premises. The first
such adjustment shall become effective commencing on the first (1st) annual
anniversary of the Third Amendment Additional Commencement Date, and subsequent
adjustments shall become effective on every successive annual anniversary
throughout the remainder of the Term.

(b) Third Amendment Additional Premises Base Rent Abatement. Provided that
Tenant is not then in default of the Lease (beyond any applicable cure period),
then during the period commencing on the Third Amendment Additional Commencement
Date and ending on the date that is the later of (a) September 10, 2016 and
(b) the date that is one hundred two (102) days after the Third Amendment
Additional Commencement Date (such period, the “Third Amendment Additional
Premises Base Rent Abatement Period”), Tenant shall not be obligated to pay any
Base Rent for the Third Amendment Additional Premises only (the “Third Amendment
Additional Premises Base Rent Abatement”). Tenant acknowledges and agrees that
the Third Amendment Additional Premises Base Rent Abatement has been granted to
Tenant as additional consideration for entering into this Third Amendment, and
for agreeing to pay Rent and performing the terms and conditions otherwise
required under the Lease. If Tenant shall be in default under the Lease (beyond
any applicable cure period), then Tenant’s right to receive the Third Amendment
Additional Premises Base Rent Abatement for the Third Amendment Additional
Premises Base Rent Abatement Period shall automatically terminate as of the date
of such default and Tenant shall immediately be obligated to begin paying Base
Rent for the Third Amendment Additional Premises as of such date. The Third
Amendment Additional Premises Base Rent Abatement shall be personal to the
original Tenant and shall only apply to the extent that the original Tenant (and
not any assignee, or any sublessee or other transferee of the original Tenant’s
interest in this Lease) is the Tenant under the Lease during the Third Amendment
Additional Premises Base Rent Abatement Period. Nothing in this Section shall
work to abate or reduce Tenant’s obligations under the Lease with respect to all
other Rent due to Landlord under the Lease (including, all Rent for the Existing
Premises and, from and after the Additional First Floor Commencement Date, the
Additional First Floor Premises, and all Additional Rent (including Tenant’s Op
Ex Share of Operating Expenses and the Property Management Fee (calculated as if
there was not any Third Amendment Additional Premises Base Rent Abatement)) for
the Third Amendment Additional Premises).

 

10



--------------------------------------------------------------------------------

8.3. Additional First Floor Premises. In addition to Base Rent for the Existing
Premises and the Third Amendment Additional Premises, commencing as of the
Additional First Floor Commencement Date and continuing through the remainder of
the Term, Tenant shall pay to Landlord Base Rent for the Additional First Floor
Premises in the amounts set forth in the table below (and subject to increases
pursuant to Section 8.3(a) below).

 

Dates (as of the Additional First Floor Commencement Date)

   Square Feet
of Rentable
Area      Base Rent per Sauare
Foot of Rentable Area      Monthly
Base Rent      Annual Base
Rent  

Month 1 - Month 12

     5,510       $ 2.10 monthly       $ 11,571.00       $ 138,852.00   

(a) Base Rent Adjustments. Base Rent for the Additional First Floor Premises
shall be subject to an annual upward adjustment of three percent (3%) of the
then-current Base Rent for the Additional First Floor Premises. The first such
adjustment shall become effective commencing on the first (1st) annual
anniversary of the Third Amendment Additional Commencement Date, and subsequent
adjustments shall become effective on every successive annual anniversary
throughout the remainder of the Term.

8.4. Additional Second Floor Premises. In addition to Base Rent for the Existing
Premises, the Third Amendment Additional Premises and the Additional First Floor
Premises, commencing as of the Additional Second Floor Commencement Date and
continuing through the remainder of the Term, Tenant shall pay to Landlord Base
Rent for the Additional Second Floor Premises in the amounts set forth in the
table below.

 

Dates (as of the Additional Second Floor Commencement Date)

   Square Feet
of Rentable
Area      Base Rent per Square
Foot of Rentable Area      Monthly
Base Rent      Annual Base
Rent  

Month 1 - Month 12

     10,716       $ 2.30 monthly       $ 24,646.80       $ 295,761.60   

Month 13 - September 10, 2021

     10,716       $ 2.38 monthly       $ 25,504.08       $ 306,048.96   

9. Tenant’s Pro Rata Share. From and after the Third Amendment Additional
Commencement Date until the Additional First Floor Commencement Date, Tenant’s
Pro Rata

 

11



--------------------------------------------------------------------------------

Share of Building (and Tenant’s Op Ex Share) shall equal 77.62%. From and after
the Additional First Floor Commencement Date until the Additional Second Floor
Commencement Date, Tenant’s Pro Rata Share of Building (and Tenant’s Op Ex
Share) shall equal 85.22%. From and after the Additional Second Floor
Commencement Date and continuing through the remainder of the Term, Tenant’s Pro
Rata Share of Building (and Tenant’s Op Ex Share) shall equal 100%.

10. Additional Rent.

10.1. Existing Premises. In addition to all Additional Rent for the Third
Amendment Additional Premises, the Additional First Floor Premises and the
Additional Second Floor Premises, Tenant shall, at all times during the Third
Amendment Extension Term, continue to pay all Additional Rent (including
Tenant’s Op Ex Share of Operating Expenses, the Property Management Fee and any
other amounts set forth in the Lease) for the Existing Premises.

10.2. Third Amendment Additional Premises. In addition to all Additional Rent
for the Existing Premises, commencing as of the Third Amendment Additional
Commencement Date and continuing through the remainder of the Term with respect
to the Third Amendment Additional Premises, Tenant shall pay to Landlord all
Additional Rent (including Tenant’s Op Ex Share of Operating Expenses, the
Property Management Fee and any other amounts set forth in the Lease) for the
Third Amendment Additional Premises.

10.3. Additional First Floor Premises. In addition to all Additional Rent for
the Existing Premises and the Third Amendment Additional Premises, commencing as
of the Additional First Floor Commencement Date and continuing through the
remainder of the Term with respect to the Additional First Floor Premises,
Tenant shall pay to Landlord all Additional Rent (including Tenant’s Op Ex Share
of Operating Expenses, the Property Management Fee and any other amounts set
forth in the Lease) for the Additional First Floor Premises.

10.4. Additional Second Floor Premises. In addition to all Additional Rent for
the Existing Premises, the Third Amendment Additional Premises and the
Additional First Floor Premises, commencing as of the Additional Second Floor
Commencement Date and continuing through the remainder of the Term with respect
to the Additional Second Floor Premises, Tenant shall pay to Landlord all
Additional Rent (including Tenant’s Op Ex Share of Operating Expenses, the
Property Management Fee and any other amounts set forth in the Lease) for the
Additional Second Floor Premises.

11. Third Amendment Tenant Improvements.

11.1. Tenant shall cause the work (the “Third Amendment Tenant Improvements”)
described in the work letter attached hereto as Exhibit D (the “Third Amendment
Work Letter”) to be constructed in the Premises pursuant to the Third Amendment
Work Letter at a cost to Landlord not to exceed Three Hundred Thousand Dollars
($300,000) (the “Initial Third Amendment TI Allowance”); provided that, upon the
occurrence of the Additional First Floor Commencement Date, the Initial Third
Amendment TI Allowance shall be increased by Eighty Thousand Dollars ($80,000)
(the “Additional Third Amendment TI Allowance”) for a total of

 

12



--------------------------------------------------------------------------------

Three Hundred Eighty Thousand Dollars ($380,000). Prior to the Additional First
Floor Commencement Date, the term “Third Amendment TI Allowance” as used in this
Third Amendment and the Third Amendment Work Letter means the Initial Third
Amendment TI Allowance and may only be applied to the costs of Third Amendment
Tenant Improvements within the Existing Premises or the Third Amendment
Additional Premises. From and after the Additional First Floor Commencement
Date, the term “Third Amendment TI Allowance” as used in this Third Amendment
and the Third Amendment Work Letter means the Initial Third Amendment TI
Allowance plus the Additional Third Amendment TI Allowance and may be applied to
the costs of the Third Amendment Tenant Improvements within the Existing
Premises, the Third Amendment Additional Premises or the Additional First Floor
Premises. The Third Amendment TI Allowance may be applied to the costs of
(m) construction, (n) project review by Landlord (which fee shall equal three
percent (3%) of the cost of the Third Amendment Tenant Improvements, including
the Third Amendment TI Allowance), (o) commissioning of mechanical, electrical
and plumbing systems by a licensed, qualified commissioning agent hired by
Tenant, and review of such party’s commissioning report by a licensed, qualified
commissioning agent hired by Landlord, (p) space planning, architect,
engineering and other related services performed by third parties unaffiliated
with Tenant, (q) building permits and other taxes, fees, charges and levies by
Governmental Authorities (as defined below) for permits or for inspections of
the Third Amendment Tenant Improvements, and (r) costs and expenses for labor,
material, equipment and fixtures. In no event shall the Third Amendment TI
Allowance be used for (v) the cost of work that is not authorized by the
Approved Plans (as defined in the Third Amendment Work Letter) or otherwise
approved in writing by Landlord, (w) payments to Tenant or any affiliates of
Tenant, (x) the purchase of any furniture, personal property or other
non-building system equipment, (y) costs resulting from any default by Tenant of
its obligations under the Lease or (z) costs that are recoverable by Tenant from
a third party (e.g., insurers, warrantors, or tortfeasors).

11.2. Notwithstanding anything in the Lease (including the Third Amendment Work
Letter) to the contrary, Landlord shall have no obligation to fund any portion
of the Initial Third Amendment TI Allowance unless and until the Third Amendment
Additional Commencement Date has occurred and Landlord shall have no obligation
to fund any portion of the Additional Third Amendment TI Allowance unless and
until the Additional First Floor Commencement Date has occurred. Tenant shall
have until the later of (a) the first (1st) annual anniversary of the Third
Amendment Additional Commencement Date and (b) May 1, 2017 (the “Third Amendment
TI Deadline”), to expend the unused portion of the Third Amendment TI Allowance,
after which date Landlord’s obligation to fund such costs shall expire. In no
event shall any unused Third Amendment TI Allowance entitle Tenant to a credit
against Rent payable under the Lease. Tenant shall deliver to Landlord (y) a
certificate of occupancy for the Third Amendment Additional Premises and the
Additional First Floor Premises suitable for the Permitted Use and (z) a
Certificate of Substantial Completion in the form of the American Institute of
Architects document G704, executed by the project architect and the general
contractor.

11.3. Prior to entering upon the Third Amendment Additional Premises and the
Additional First Floor Premises, Tenant shall furnish to Landlord evidence
satisfactory to Landlord that insurance coverages required of Tenant under the
provisions of Article 24 of the

 

13



--------------------------------------------------------------------------------

Lease are in effect (with respect to the Third Amendment Additional Premises or
the Additional First Floor Premises, as applicable), and such entry shall be
subject to all the terms and conditions of the Lease.

11.4. Landlord and Tenant shall mutually agree upon the selection of the
architect, engineer, general contractor and major subcontractors, and Landlord
and Tenant shall each participate in the review of the competitive bid process.
Landlord may refuse to approve any architects, consultants, contractors,
subcontractors or material suppliers that Landlord reasonably believes could
cause labor disharmony or may not have sufficient experience, in Landlord’s
reasonable opinion, to perform work in an occupied Class “A” laboratory research
building and in tenant-occupied lab areas.

11.5. Tenant shall pay all utility charges with respect to the Third Amendment
Additional Premises, together with any fees, surcharges and taxes thereon for
the period beginning on the Third Amendment Additional Commencement Date. Tenant
shall pay all utility charges with respect to the Additional First Floor
Premises, together with any fees, surcharges and taxes thereon for the period
beginning on the Additional First Floor Commencement Date. Tenant shall pay all
utility charges with respect to the Additional Second Floor Premises, together
with any fees, surcharges and taxes thereon for the period beginning on the
Additional Second Floor Commencement Date.

12. Repair and Maintenance. Notwithstanding anything to the contrary set forth
in Section 19.1 of the Lease, commencing as of September 11, 2016 and continuing
through the remainder of the Term, Tenant, at its sole cost and expense, shall
(a) repair, maintain and, if necessary, replace all heating, ventilating and air
conditioning systems that exclusively serve any laboratory and/or server room
portions of the Premises (the “Exclusive HVAC”) and (b) keep the Exclusive HVAC
in good condition and in a manner consistent with the Permitted Use. In
addition, Tenant shall, within ten (10) days after receipt of written notice
from Landlord, provide to Landlord any maintenance records of the Exclusive HVAC
that Landlord reasonably requests. In the event that Tenant timely fails to make
a repair or replacement or perform maintenance that is Tenant’s obligation
pursuant to this Lease, Landlord may (but shall have no obligation to) notify
Tenant of such failure and, if Tenant does not make the repair or perform the
maintenance within twenty (20) days after Tenant’s receipt of such notice,
Landlord may (but shall have no obligation to) perform the repair, replacement
or maintenance and Tenant shall reimburse Landlord for its out-of-pocket costs
for performing the same as Additional Rent. All repairs made by Tenant shall be
at least equal in quality to the original work, and shall be made only by a
licensed, bonded contractor approved in advance by Landlord. Landlord may impose
reasonable restrictions and requirements with respect to such repairs. Tenant
shall not take or omit to take any action, the taking or omission of which shall
cause waste, damage or injury to the Premises. Tenant shall indemnify, save,
defend (at Landlord’s option and with counsel reasonably acceptable to Landlord)
and hold harmless Landlord from and against any and all Claims arising out of
the failure of Tenant or Tenant’s Agents to perform the covenants contained in
this paragraph. “Tenant’s Agents” shall be defined to include Tenant’s officers,
employees, agents, contractors, invitees, customers and subcontractors. Nothing
herein shall limit Landlord’s rights under Article 32 of the Lease.
Notwithstanding anything to the contrary in the Lease, Landlord shall have no
liability, and Tenant shall have no right or remedy, on account of any
interruption or impairment in HVAC services in connection with the Exclusive
HVAC.

 

14



--------------------------------------------------------------------------------

13. Option to Extend Term.

13.1. Effective as of the Third Amendment Additional Commencement Date, the
first (1st) sentence of Article 42 of the Existing Lease is hereby deleted in
its entirety and replaced with the following:

“Tenant shall have one (1) option (an “Option”) to extend the Term by five
(5) years as to the entire Premises (and no less than the entire Premises) upon
the following terms and conditions.”

13.2. Effective as of the Third Amendment Additional Commencement Date, the
first (1st) sentence of Section 42.1 of the Existing Lease is hereby deleted in
its entirety and replaced with the following:

“Base Rent at the commencement of the Option term shall equal the greater of
(a) one hundred three percent (103%) of the then-current Base Rent and (b) the
then-current fair market value for comparable office, research and development
and laboratory space in the Fremont/Newark market of comparable age, quality,
level of finish and proximity to amenities and public transit, and containing
the systems and improvements present in the Premises as of the date that Tenant
gives Landlord written notice of Tenant’s election to exercise the Option
(“FMV”), and shall be further increased on each annual anniversary of the Option
term commencement date by three percent (3%).”

14. Right of First Refusal. Effective as of the Third Amendment Additional
Commencement Date, Article 43 of the Existing Lease is hereby deleted in its
entirety and shall be of no further force or effect.

15. Generator. Notwithstanding anything in Section 17.7(c) of the Existing Lease
to the contrary, (a) Landlord and Tenant acknowledge that, as of the Execution
Date, a back-up generator is connected to the Premises’ emergency electrical
panel (the “Generator”) and (b) Tenant shall be entitled to use up to its
proportionate share (after deducting any power from the Generator required for
the Common Area) of power from the Generator on a non-exclusive basis with other
tenants in the Building. The cost of maintaining, repairing and replacing the
Generator shall constitute Operating Expenses. Landlord expressly disclaims any
warranties with regard to the Generator or the installation thereof, including
any warranty of merchantability or fitness for a particular purpose. Landlord
shall maintain the Generator in good working condition, but shall not be liable
for any failure to make any repairs or to perform any maintenance that is an
obligation of Landlord unless such failure shall persist for an unreasonable
time after Tenant provides Landlord with written notice of the need for such
repairs or maintenance. The first (1st) two (2) sentences of Section 17.2 of the
Existing Lease shall apply to the Generator.

 

15



--------------------------------------------------------------------------------

16. Security Deposit. On or before the Execution Date, Tenant shall deposit with
Landlord an amount equal to Forty-Four Thousand One Hundred Eighty-Four Dollars
($44,184) as an increase to the required Security Deposit under the Lease
(“Third Amendment Increased Security Deposit Amount”). From and after the
Execution Date, the required Security Deposit under the Lease shall be increased
by the Third Amendment Increased Security Deposit Amount. If the Lease with
respect to the Contingent Provisions only terminates in accordance with Article
3, then Landlord shall return any remaining portion of the Third Amendment
Increased Security Deposit Amount in accordance with Article 12 of the Lease and
the required Security Deposit under the Lease shall revert to the amount
required prior to execution of this Third Amendment.

17. Governmental Authority. As used in the Lease, the term “Governmental
Authority” means any federal, state, regional, local or municipal governmental
authority, agency or subdivision.

18. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Third Amendment, other
than Savills Studley, Inc. (“Broker”), and agrees to reimburse, indemnify, save,
defend (at Landlord’s option and with counsel reasonably acceptable to Landlord,
at Tenant’s sole cost and expense) and hold harmless the Landlord Parties for,
from and against any and all cost or liability for compensation claimed by any
such broker or agent, other than Broker, employed or engaged by it or claiming
to have been employed or engaged by it. Broker is entitled to a leasing
commission in connection with the making of this Third Amendment, and Landlord
shall pay such commission to Broker pursuant to a separate agreement between
Landlord and Broker.

19. No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Existing Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.

20. Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:

Ardelyx, Inc.

34175 Ardenwood Blvd.

Fremont, California 94555

Attn: Director of Facilities

With a copy to:

Ardelyx, Inc.

34175 Ardenwood Blvd.

Fremont, California 94555

Attn: General Counsel

 

16



--------------------------------------------------------------------------------

21. Effect of Amendment. Except as modified by this Third Amendment, the
Existing Lease and all the covenants, agreements, terms, provisions and
conditions thereof shall remain in full force and effect and are hereby ratified
and affirmed. In the event of any conflict between the terms contained in this
Third Amendment and the Existing Lease, the terms herein contained shall
supersede and control the obligations and liabilities of the parties.

22. Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Third Amendment shall inure to the benefit of and shall apply
to and be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this Section shall in any way alter the provisions of the
Lease restricting assignment or subletting.

23. Miscellaneous. This Third Amendment becomes effective only upon execution
and delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Third Amendment are inserted and included solely for
convenience and shall not be considered or given any effect in construing the
provisions hereof. All exhibits hereto are incorporated herein by reference.
Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for a lease, and shall not be effective as
a lease, lease amendment or otherwise until execution by and delivery to both
Landlord and Tenant.

24. Authority. Tenant guarantees, warrants and represents that the individual or
individuals signing this Third Amendment have the power, authority and legal
capacity to sign this Third Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

25. Counterparts; Facsimile and PDF Signatures. This Third Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Third Amendment shall be equivalent to, and have the
same force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment as of
the date and year first above written.

 

LANDLORD:

34175 ARDENWOOD VENTURE, LLC,

a Delaware limited liability company

By:  

/s/ Marie Lewis

Name:  

Marie Lewis

Title:  

VP, Real Estate Legal

TENANT:

ARDELYX INC.,

a Delaware corporation

By:  

/s/ Michael Raab

Name:  

Michael Raab

Title:  

CEO



--------------------------------------------------------------------------------

EXHIBIT A

THIRD AMENDMENT ADDITIONAL PREMISES

 

LOGO [g201246g0805090146319.jpg]

Note: The space depicted above is located on the first (1st) floor of the
Building



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL FIRST FLOOR PREMISES

 

LOGO [g201246g0805090147053.jpg]

Note: The space depicted above is located on the first (1st) floor of the
Building



--------------------------------------------------------------------------------

EXHIBIT C

ADDITIONAL SECOND FLOOR PREMISES

 

LOGO [g201246g0805090147225.jpg]

Note: The space depicted above is located on the second (2nd) floor of the
Building



--------------------------------------------------------------------------------

EXHIBIT D

THIRD AMENDMENT WORK LETTER

This Third Amendment Work Letter (this “Third Amendment Work Letter”) is made
and entered into as of the 28th day of April, 2016, by and between 34175
ARDENWOOD VENTURE, LLC, a Delaware limited liability company (“Landlord”), and
ARDELYX, INC., a Delaware corporation (“Tenant”), and is attached to and made a
part of that certain Third Amendment to Lease dated as of April 28, 2016 (the
“Third Amendment”), by and between Landlord and Tenant for the Premises located
at 34175 Ardenwood Boulevard in Fremont, California. All capitalized terms used
but not otherwise defined herein shall have the meanings given them in the Third
Amendment.

1. General Requirements.

1.1. Authorized Representatives.

(a) Landlord designates, as Landlord’s authorized representative (“Landlord’s
Authorized Representative”), (i) Joel Leong as the person authorized to initial
plans, drawings, approvals and to sign change orders pursuant to this Third
Amendment Work Letter and (ii) an officer of Landlord as the person authorized
to sign any amendments to this Third Amendment Work Letter or the Lease. Tenant
shall not be obligated to respond to or act upon any such item until such item
has been initialed or signed (as applicable) by the appropriate Landlord’s
Authorized Representative. Landlord may change either Landlord’s Authorized
Representative upon one (1) business day’s prior written notice to Tenant.

(b) Tenant designates Chris Brey and Jeff Jacobs (each a “Tenant’s Authorized
Representative”) as the persons authorized to initial and sign all plans,
drawings, change orders and approvals pursuant to this Third Amendment Work
Letter. Landlord shall not be obligated to respond to or act upon any such item
until such item has been initialed or signed (as applicable) by any one
(1) Tenant’s Authorized Representative. Tenant may change either Tenant’s
Authorized Representative upon one (1) business day’s prior written notice to
Landlord. Tenant acknowledges that it has provided two (2) Tenant’s Authorized
Representatives for convenience only and that Landlord shall be entitled to rely
on approvals, directives or other information provided by either Tenant’s
Authorized Representative and, further, any communication (including any
submittals, approvals and other notifications contemplated under this Third
Amendment Work Letter) with or from one (1) Tenant’s Authorized Representative
shall be deemed communication with or from both.

1.2. Schedule. The schedule for design and development of the Third Amendment
Tenant Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with a
schedule to be prepared by Tenant (the “Schedule”). Tenant shall prepare the
Schedule so that it is a reasonable schedule for the completion of the Third
Amendment Tenant Improvements. The Schedule shall clearly identify all
activities requiring Landlord participation, including specific dates and time
periods when Tenant’s contractor will require access to areas of the Project
outside of the Premises. As



--------------------------------------------------------------------------------

soon as the Schedule is completed, Tenant shall deliver the same to Landlord for
Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Such Schedule shall be approved or disapproved by
Landlord within ten (10) business days after delivery to Landlord. Landlord’s
failure to respond within such ten (10) business day period shall be deemed
approval by Landlord. If Landlord disapproves the Schedule, then Landlord shall
notify Tenant in writing of its objections to such Schedule, and the parties
shall confer and negotiate in good faith to reach agreement on the Schedule. The
Schedule shall be subject to adjustment as mutually agreed upon in writing by
the parties, or as provided in this Third Amendment Work Letter.

1.3. Tenant’s Architects, Contractors and Consultants. The architect,
engineering consultants, design team, general contractor and subcontractors
responsible for the construction of the Third Amendment Tenant Improvements
shall be selected by Tenant and approved by Landlord, which approval Landlord
shall not unreasonably withhold, condition or delay. Landlord may refuse to use
any architects, consultants, contractors, subcontractors or material suppliers
that Landlord reasonably believes could cause labor disharmony or may not have
sufficient experience, in Landlord’s reasonable opinion, to perform work in an
occupied Class “A” laboratory research building and in tenant-occupied lab
areas. All Tenant contracts related to the Third Amendment Tenant Improvements
shall provide that Tenant may assign such contracts and any warranties with
respect to the Third Amendment Tenant Improvements to Landlord at any time.

2. Third Amendment Tenant Improvements. All Third Amendment Tenant Improvements
shall be performed by Tenant’s contractor, at Tenant’s sole cost and expense
(subject to Landlord’s obligations with respect to any portion of the Third
Amendment TI Allowance) and in accordance with the Approved Plans (as defined
below), the Lease and this Third Amendment Work Letter. To the extent that the
total projected cost of the Third Amendment Tenant Improvements (as projected by
Landlord) exceeds the Third Amendment TI Allowance (such excess, the “Excess TI
Costs”), Tenant shall pay the costs of the Third Amendment Tenant Improvements
on a pari passu basis with Landlord as such costs become due, in the proportion
of Excess TI Costs payable by Tenant to the Third Amendment TI Allowance payable
by Landlord; provided that, regardless of whether there are Excess TI Costs,
Tenant may elect to pay all costs of the Third Amendment Tenant Improvements
itself and then, upon completion (as defined in Section 3) of the Third
Amendment Tenant Improvements, seek reimbursement from Landlord for the Third
Amendment TI Allowance payable by Landlord (in accordance with the Third
Amendment and this Third Amendment Work Letter), as set forth and in accordance
with Section 6.3. If the cost of the Third Amendment Tenant Improvements (as
projected by Landlord) increases over Landlord’s initial projection, then
Landlord may notify Tenant and Tenant’s pari passu share of the costs of the
Third Amendment Tenant Improvements shall increase accordingly. If Tenant fails
to pay, or is late in paying, any sum due to Landlord under this Third Amendment
Work Letter, then Landlord shall have all of the rights and remedies set forth
in the Lease for nonpayment of Rent (including the right to interest and the
right to assess a late charge), and for purposes of any litigation instituted
with regard to such amounts the same shall be considered Rent. All material and
equipment furnished by Tenant or its contractors as the Third Amendment Tenant
Improvements shall be new or “like new;” the Third Amendment Tenant Improvements
shall be performed in a first-class, workmanlike manner; and the quality of



--------------------------------------------------------------------------------

the Third Amendment Tenant Improvements shall be of a nature and character not
less than the Building Standard. Tenant shall take, and shall require its
contractors to take, commercially reasonable steps to protect the Premises
during the performance of any Third Amendment Tenant Improvements, including
covering or temporarily removing any window coverings so as to guard against
dust, debris or damage. All Third Amendment Tenant Improvements shall be
performed in accordance with Article 18 of the Lease; provided that,
notwithstanding anything in the Lease or this Third Amendment Work Letter to the
contrary, in the event of a conflict between this Third Amendment Work Letter
and Article 18 of the Lease, the terms of this Third Amendment Work Letter shall
govern.

2.1. Work Plans. Tenant shall prepare and submit to Landlord for approval
schematics covering the Third Amendment Tenant Improvements prepared in
conformity with the applicable provisions of this Third Amendment Work Letter
(the “Draft Schematic Plans”). The Draft Schematic Plans shall contain
sufficient information and detail to accurately describe the proposed design to
Landlord and such other information as Landlord may reasonably request. Landlord
shall notify Tenant in writing within ten (10) business days after receipt of
the Draft Schematic Plans whether Landlord approves or objects to the Draft
Schematic Plans and of the manner, if any, in which the Draft Schematic Plans
are unacceptable. Landlord’s failure to respond within such ten (10) business
day period shall be deemed approval by Landlord. If Landlord reasonably objects
to the Draft Schematic Plans, then Tenant shall revise the Draft Schematic Plans
and cause Landlord’s objections to be remedied in the revised Draft Schematic
Plans. Tenant shall then resubmit the revised Draft Schematic Plans to Landlord
for approval, such approval not to be unreasonably withheld, conditioned or
delayed. Landlord’s approval of or objection to revised Draft Schematic Plans
and Tenant’s correction of the same shall be in accordance with this Section
until Landlord has approved the Draft Schematic Plans in writing or been deemed
to have approved them. The iteration of the Draft Schematic Plans that is
approved or deemed approved by Landlord without objection shall be referred to
herein as the “Approved Schematic Plans.”

2.2. Construction Plans. Tenant shall prepare final plans and specifications for
the Third Amendment Tenant Improvements that (a) are consistent with and are
logical evolutions of the Approved Schematic Plans and (b) incorporate any other
Tenant-requested (and Landlord-approved) Changes (as defined below). As soon as
such final plans and specifications (“Construction Plans”) are completed, Tenant
shall deliver the same to Landlord for Landlord’s approval, which approval shall
not be unreasonably withheld, conditioned or delayed. All such Construction
Plans shall be submitted by Tenant to Landlord in electronic .pdf, CADD and
full-size hard copy formats, and shall be approved or disapproved by Landlord
within ten (10) business days after delivery to Landlord. Landlord’s failure to
respond within such ten (10) business day period shall be deemed approval by
Landlord. If the Construction Plans are disapproved by Landlord, then Landlord
shall notify Tenant in writing of its objections to such Construction Plans, and
the parties shall confer and negotiate in good faith to reach agreement on the
Construction Plans. Promptly after the Construction Plans are approved by
Landlord and Tenant, two (2) copies of such Construction Plans shall be
initialed and dated by Landlord and Tenant, and Tenant shall promptly submit
such Construction Plans to all appropriate Governmental Authorities for
approval. The Construction Plans so approved, and all changeorders specifically
permitted by this Third Amendment Work Letter, are referred to herein as the
“Approved Plans.”



--------------------------------------------------------------------------------

2.3. Changes to the Third Amendment Tenant Improvements. Any changes to the
Approved Plans (each, a “Change”) shall be requested and instituted in
accordance with the provisions of this Article 2 and shall be subject to the
written approval of the non-requesting party in accordance with this Third
Amendment Work Letter.

(a) Change Request. Either Landlord or Tenant may request Changes after Landlord
approves the Approved Plans by notifying the other party thereof in writing in
substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any
requested Changes, including (a) the Change, (b) the party required to perform
the Change and (c) any modification of the Approved Plans and the Schedule, as
applicable, necessitated by the Change. If the nature of a Change requires
revisions to the Approved Plans, then the requesting party shall be solely
responsible for the cost and expense of such revisions and any increases in the
cost of the Third Amendment Tenant Improvements as a result of such Change.
Change Requests shall be signed by the requesting party’s Authorized
Representative.

(b) Approval of Changes. All Change Requests shall be subject to the other
party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. The non-requesting party shall have five
(5) business days after receipt of a Change Request to notify the requesting
party in writing of the non-requesting party’s decision either to approve or
object to the Change Request. The non-requesting party’s failure to respond
within such five (5) business day period shall be deemed approval by the
non-requesting party.

2.4. Preparation of Estimates. Tenant shall, before proceeding with any Change,
using its best efforts, prepare as soon as is reasonably practicable (but in no
event more than five (5) business days after delivering a Change Request to
Landlord or receipt of a Change Request) an estimate of the increased costs or
savings that would result from such Change, as well as an estimate of such
Change’s effects on the Schedule. Landlord shall have five (5) business days
after receipt of such information from Tenant to (a) in the case of a
Tenant-initiated Change Request, approve or reject such Change Request in
writing, or (b) in the case of a Landlord-initiated Change Request, notify
Tenant in writing of Landlord’s decision either to proceed with or abandon the
Landlord-initiated Change Request.

2.5. Quality Control Program; Coordination. Tenant shall provide Landlord with
information regarding the following (together, the “OCP”): (a) Tenant’s general
contractor’s quality control program and (b) evidence of subsequent monitoring
and action plans. The QCP shall be subject to Landlord’s reasonable review and
approval and shall specifically address the Third Amendment Tenant Improvements.
Tenant shall ensure that the QCP is regularly implemented on a scheduled basis
and shall provide Landlord with reasonable prior notice and access to attend all
inspections and meetings between Tenant and its general contractor. At the
conclusion of the Third Amendment Tenant Improvements, Tenant shall deliver the
quality control log to Landlord, which shall include all records of quality
control meetings and testingand of inspections held in the field, including
inspections relating to concrete, steel roofing, piping pressure testing and
system commissioning.



--------------------------------------------------------------------------------

3. Completion of Third Amendment Tenant Improvements. Tenant, at its sole cost
and expense (except for the Third Amendment TI Allowance), shall perform and
complete the Third Amendment Tenant Improvements in all respects (a) in
substantial conformance with the Approved Plans, (b) otherwise in compliance
with provisions of the Lease and this Third Amendment Work Letter and (c) in
accordance with Applicable Laws, the requirements of Tenant’s insurance
carriers, the requirements of Landlord’s insurance carriers (to the extent
Landlord provides its insurance carriers’ requirements to Tenant) and the board
of fire underwriters having jurisdiction over the Premises. The Third Amendment
Tenant Improvements shall be deemed completed at such time as Tenant shall
furnish to Landlord (t) evidence satisfactory to Landlord that (i) all Third
Amendment Tenant Improvements have been completed and paid for in full (which
shall be evidenced by the architect’s certificate of completion and the general
contractor’s and each subcontractor’s and material supplier’s final
unconditional waivers and releases of liens, each in a form acceptable to
Landlord and complying with Applicable Laws, and a Certificate of Substantial
Completion in the form of the American Institute of Architects document G704,
executed by the project architect and the general contractor, together with a
statutory notice of substantial completion from the general contractor),
(ii) all Third Amendment Tenant Improvements have been accepted by Landlord,
(iii) any and all liens related to the Third Amendment Tenant Improvements have
either been discharged of record (by payment, bond, order of a court of
competent jurisdiction or otherwise) or waived by the party filing such lien and
(iv) no security interests relating to the Third Amendment Tenant Improvements
are outstanding, (u) all certifications and approvals with respect to the Third
Amendment Tenant Improvements that may be required from any Governmental
Authority and any board of fire underwriters or similar body for the use and
occupancy of the Premises (including a certificate of occupancy for the Premises
for the Permitted Use), (v) certificates of insurance required by the Lease to
be purchased and maintained by Tenant, (w) an affidavit from Tenant’s architect
certifying that all work performed in, on or about the Premises is in accordance
with the Approved Plans, (x) complete “as built” drawing print sets, project
specifications and shop drawings and electronic CADD files on disc (showing the
Third Amendment Tenant Improvements as an overlay on the Building “as built”
plans (provided that Landlord provides the Building “as-built” plans provided to
Tenant) of all contract documents for work performed by their architect and
engineers in relation to the Third Amendment Tenant Improvements, (y) a
commissioning report prepared by a licensed, qualified commissioning agent hired
by Tenant and approved by Landlord for all new or affected mechanical,
electrical and plumbing systems (which report Landlord may hire a licensed,
qualified commissioning agent to peer review, and whose reasonable
recommendations Tenant’s commissioning agent shall perform and incorporate into
a revised report) and (z) such other “close out” materials as Landlord
reasonably requests consistent with Landlord’s own requirements for its
contractors, such as copies of manufacturers’ warranties, operation and
maintenance manuals and the like.



--------------------------------------------------------------------------------

4. Insurance.

4.1. Property Insurance. At all times during the period beginning with
commencement of construction of the Third Amendment Tenant Improvements and
ending with final completion of the Third Amendment Tenant Improvements, Tenant
shall maintain, or cause to be maintained (in addition to the insurance required
of Tenant pursuant to the Lease), property insurance insuring Landlord and the
Landlord Parties, as their interests may appear. Such policy shall, on a
completed values basis for the full insurable value at all times, insure against
loss or damage by fire, vandalism and malicious mischief and other such risks as
are customarily covered by the so-called “broad form extended coverage
endorsement” upon all Third Amendment Tenant Improvements and the general
contractor’s and any subcontractors’ machinery, tools and equipment, all while
each forms a part of, or is contained in, the Third Amendment Tenant
Improvements or any temporary structures on the Premises, or is adjacent
thereto; provided that, for the avoidance of doubt, insurance coverage with
respect to the general contractor’s and any subcontractors’ machinery, tools and
equipment shall be carried on a primary basis by such general contractor or the
applicable subcontractor(s). Tenant agrees to pay any deductible, and Landlord
is not responsible for any deductible, for a claim under such insurance. Such
property insurance shall contain an express waiver of any right of subrogation
by the insurer against Landlord and the Landlord Parties, and shall name
Landlord and its affiliates as loss payees as their interests may appear.

4.2. Workers’ Compensation Insurance. At all times during the period of
construction of the Third Amendment Tenant Improvements, Tenant shall, or shall
cause its contractors or subcontractors to, maintain statutory workers’
compensation insurance as required by Applicable Laws.

5. Liability. Tenant assumes sole responsibility and liability for any and all
injuries or the death of any persons, including Tenant’s contractors and
subcontractors and their respective employees, agents and invitees, and for any
and all damages to property caused by, resulting from or arising out of any act
or omission on the part of Tenant, Tenant’s contractors or subcontractors, or
their respective employees, agents and invitees in the prosecution of the Third
Amendment Tenant Improvements. Tenant agrees to indemnify, save, defend (at
Landlord’s option and with counsel reasonably acceptable to Landlord) and hold
the Landlord Parties harmless from and against all Claims due to, because of or
arising out of any and all such injuries, death or damage, whether real or
alleged, and Tenant and Tenant’s contractors and subcontractors shall assume and
defend at their sole cost and expense all such Claims; provided, however, that
nothing contained in this Third Amendment Work Letter shall be deemed to
indemnify or otherwise hold Landlord harmless from or against liability caused
by Landlord’s negligence or willful misconduct. Any deficiency in design or
construction of the Third Amendment Tenant Improvements shall be solely the
responsibility of Tenant, notwithstanding the fact that Landlord may have
approved of the same in writing.

6. Third Amendment TI Allowance.

6.1. Application of TI Allowance. Landlord shall contribute the Third Amendment
TI Allowance toward the costs and expenses incurred in connection with the
performance of the Third Amendment Tenant Improvements, in accordance with
Article 11 of the Third Amendment. If the entire Third Amendment TI Allowance is
not applied toward or reserved for



--------------------------------------------------------------------------------

the costs of the Third Amendment Tenant Improvements, then Tenant shall not be
entitled to a credit of such unused portion of the Third Amendment TI Allowance.
Tenant may apply the Third Amendment TI Allowance for the payment of
construction and other costs in accordance with the terms and provisions of the
Lease.

6.2. Approval of Budget for the Third Amendment Tenant Improvements.
Notwithstanding anything to the contrary set forth elsewhere in this Third
Amendment Work Letter or the Lease, Landlord shall not have any obligation to
expend any portion of the Third Amendment TI Allowance until Landlord and Tenant
shall have approved in writing the budget for the Third Amendment Tenant
Improvements (the “Approved Budget”). Prior to Landlord’s approval of the
Approved Budget, Tenant shall pay all of the costs and expenses incurred in
connection with the Third Amendment Tenant Improvements as they become due.
Landlord shall not be obligated to reimburse Tenant for costs or expenses
relating to the Third Amendment Tenant Improvements that exceed the amount of
the Third Amendment TI Allowance. Landlord shall not unreasonably withhold,
condition or delay its approval of any budget for Third Amendment Tenant
Improvements that is proposed by Tenant.

6.3. Fund Requests. Upon submission by Tenant to Landlord of (a) a statement
(a “Fund Request”) setting forth the total amount of the Third Amendment TI
Allowance requested, (b) a summary of the Third Amendment Tenant Improvements
performed using AIA standard form Application for Payment (G 702) executed by
the general contractor and by the architect, (c) invoices from the general
contractor, the architect, and any subcontractors, material suppliers and other
parties requesting payment with respect to the amount of the Third Amendment TI
Allowance then being requested, (d) unconditional lien releases from the general
contractor and each subcontractor and material supplier with respect to previous
payments made by either Landlord or Tenant for the Third Amendment Tenant
Improvements in a form acceptable to Landlord and complying with Applicable Laws
and (e) conditional lien releases from the general contractor and each
subcontractor and material supplier with respect to the Third Amendment Tenant
Improvements performed that correspond to the Fund Request each in a form
acceptable to Landlord and complying with Applicable Laws, then Landlord shall,
within thirty (30) days following receipt by Landlord of a Fund Request and the
accompanying materials required by this Section, either (y) pay to the
applicable contractors, subcontractors and material suppliers or (z) reimburse
Tenant (for payments made by Tenant to such contractors, subcontractors or
material suppliers either prior to Landlord’s approval of the Approved Budget or
as a result of Tenant’s decision to pay for the Third Amendment Tenant
Improvements itself and then, upon completion (as defined in Section 3) of the
Third Amendment Tenant Improvements, seek reimbursement from Landlord in
accordance with the Third Amendment and this Third Amendment Work Letter), the
amount of Third Amendment Tenant Improvement costs set forth in such Fund
Request or Landlord’s pari passu share thereof if Excess TI Costs exist;
provided, however, that Landlord shall not be obligated to make any payments
under this Section until the budget for the Third Amendment Tenant Improvements
is approved in accordance with Section 6.2, and any Fund Request under this
Section shall be subject to the payment limits set forth in Section 6.2 above
and Article 11 of the Third Amendment. Notwithstanding anything in this Section
to the contrary, Tenant shall not submit a Fund Request more often than every
thirty (30) days. Any additional Fund Requests submitted by Tenant shall be void
and of no force or effect.



--------------------------------------------------------------------------------

6.4. Accrual Information. In addition to the other requirements of this Article
6, Tenant shall, no later than the second (2nd) business day of each month until
the Third Amendment Tenant Improvements are complete, provide Landlord with an
estimate of (a) the percentage of design and other soft cost work that has been
completed, (b) design and other soft costs spent through the end of the previous
month, both from commencement of the Third Amendment Tenant Improvements and
solely for the previous month, (c) the percentage of construction and other hard
cost work that has been completed, (d) construction and other hard costs spent
through the end of the previous month, both from commencement of the Third
Amendment Tenant Improvements and solely for the previous month, and (e) the
date of substantial completion of the Third Amendment Tenant Improvements.

7. Miscellaneous.

7.1. Incorporation of Lease Provisions. Sections 41.3 through 41.10 and Sections
41.12 through 41.18 of the Lease are incorporated into this Third Amendment Work
Letter by reference, and shall apply to this Third Amendment Work Letter in the
same way that they apply to the Lease.

7.2. General. Except as otherwise set forth in the Lease or this Third Amendment
Work Letter, this Third Amendment Work Letter shall not apply to improvements
performed in any additional premises added to the Premises at any time or from
time to time, whether by any options under the Lease or otherwise; or to any
portion of the Premises or any additions to the Premises in the event of a
renewal or extension of the original Term, whether by any options under the
Lease or otherwise, unless the Lease or any amendment or supplement to the Lease
expressly provides that such additional premises are to be delivered to Tenant
in the same condition as the initial Premises.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment Work
Letter to be effective on the date first above written.

 

LANDLORD:

34175 ARDENWOOD VENTURE, LLC,

a Delaware limited liability company

By:  

/s/ Marie Lewis

Name:  

Marie Lewis

Title:  

VP, Real Estate Legal

TENANT:

ARDELYX INC.,

a Delaware corporation

By:  

/s/ Michael Raab

Name:  

Michael Raab

Title:  

CEO



--------------------------------------------------------------------------------

EXHIBIT E

ACKNOWLEDGEMENT OF THIRD AMENDMENT ADDITIONAL

COMMENCEMENT DATE

THIS ACKNOWLEDGEMENT OF THIRD AMENDMENT ADDITIONAL COMMENCEMENT DATE is entered
into as of [[ ● ]], 20[[ ● ]], with reference to that certain Third Amendment to
Lease (the “Third Amendment”) dated as of April 28, 2016, by ARDELYX, INC., a
Delaware corporation (“Tenant”), in favor of 34175 ARDEN WOOD VENTURE, LLC, a
Delaware limited liability company (“Landlord”). All capitalized terms used
herein without definition shall have the meanings ascribed to them in the Lease.

Tenant hereby confirms the following:

 

1. Tenant accepted possession of the [Third Amendment Additional Premises] [OR]
[Additional First Floor Premises] [OR] [Additional Second Floor Premises] for
construction of improvements or the installation of personal or other property
on [[ ● ]], 20[[ ● ]], and for use in accordance with the Permitted Use on
[[ ● ]], 20[[ ● ]]. Tenant first occupied the [Third Amendment Additional
Premises] [OR] [Additional First Floor Premises][OR][Additional Second Floor
Premises] for the Permitted Use on [[ ● ]], 20[[ ● ]].

 

2. The [Third Amendment Additional Premises] [OR] [Additional First Floor
Premises] [OR] [Additional Second Floor Premises] are in good order, condition
and repair.

 

3. All conditions of the Third Amendment to be performed by Landlord as a
condition to the full effectiveness of the Third Amendment have been satisfied,
and Landlord has fulfilled all of its duties in the nature of inducements
offered to Tenant to lease the [Third Amendment Additional Premises]
[OR][Additional First Floor Premises] [OR] [Additional Second Floor Premises].

 

4. In accordance with the provisions of Section [5.1][OR][6.1][OR][7.1] of the
Third Amendment, the [Third Amendment Additional] [OR] [Additional First Floor]
[OR] [Additional Second Floor] Commencement Date is [[ ● ]], 20[[ ● ]].

 

5. The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Premises.

 

6. Tenant has no existing defenses against the enforcement of the Lease by
Landlord, and there exist no offsets or credits against Rent owed or to be owed
by Tenant.

 

7. The obligation to pay Rent is presently in effect and all Rent obligations on
the part of Tenant under the Lease with respect to the [Third Amendment
Additional Premises] [OR][Additional First Floor Premises][OR][Additional Second
Floor Premises] commenced to accrue on [[ ● ]], 20[[ ● ]], with Base Rent for
the [Third Amendment Additional Premises] [OR] [Additional First Floor
Premises][OR][Additional Second Floor Premises] payable on the dates and amounts
set forth in the chart below [(and subject to increases pursuant to
Section 8.2(a) of the Third Amendment)][OR][(and subject to increases

 

E-1



--------------------------------------------------------------------------------

pursuant to Section 8.3(a) of the Third Amendment)][OR][WITH RESPECT TO THE
ADDITIONAL SECOND FLOOR PREMISES, THESE BRACKETS GET DELETED BECAUSE THE CHART
SHOWS THE ANNUAL BUMPS]:

 

Dates las of the Third Amendment Additional Commencement  Date)

   Somare Feet
of Rentable
Area      Base Rent per Sauare
Foot of Rentable Area    Monthly
Base Rent      Annual Base
Rent  

Month 1 - Month 12

     16,493       $2.10 monthly    $ 34,635.30 *     $ 415,623.60   

 

* Subject to the Third Amendment Additional Premises Base Rent Abatement (as
defined in Section 4.4 of the Third Amendment).

OR

 

Dates (as of the Additional First Floor Commencement  Date)

   Sauare Feet
of Rentable
Area      Base Rent ner Sauare
Foot of Rentable Area    Monthly
Base Rent      Annual Base
Rent  

Month 1 - Month 12

     5,510       $2.10 monthly    $ 11,571.00       $ 138,852.00   

OR

 

Dates (as of the Additional Second Floor Commencement Date)

   Sauare Feet
of Rentable
Area      Base Rent per Sauare
Foot of Rentable Area    Monthly
Base Rent      Annual Base
Rent  

Month 1 - Month 12

     10,716       $2.30 monthly    $ 24,646.80       $ 295,761.60   

Month 13 - September 10, 2021

     10,716       $2.38 monthly    $ 25,504.08       $ 306,048.96   

 

E-2



--------------------------------------------------------------------------------

8. The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

E-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Third Amendment
Additional Commencement Date as of the date first written above.

 

TENANT:

ARDELYX INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

E-4